                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JASON N. WARREN,                                                 Case No. 1:18-CV-543

              Plaintiff,                                         Dlott, J.
                                                                 Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


                           REPORT AND RECOMMENDATION

       Plaintiff Jason N. Warren filed this Social Security appeal to challenge Defendant’s

finding that he is not disabled for the purposes of his eligibility to receive Social Security

Disability Insurance Benefits. 42 U.S.C. §405(g). Proceeding through counsel, Plaintiff

presents six claims of error, all of which the Defendant disputes. For the the reasons

explained below, I conclude that the ALJ’s finding of non-disability should be AFFIRMED,

because it is supported by substantial evidence in the administrative record.

       I. Summary of Administrative Record

       On September 14, 2015, Plaintiff applied for diability insurance benefits, alleging

disability beginning April 5, 201.1 (Tr. 87, 104, 167-73). Plaintiff’s application was denied

initially on November 6, 2015 and upon reconsideration on January 22, 2016. (Tr. 105-

08, 127-29). Plaintiff then filed a written request for a hearing on February 16, 2016 before

an Administrative Law Judge (“ALJ”). On November 29, 2017 (Tr. 32-74), ALJ William

Diggs held a hearing at which Plaintiff appeared with counsel and testified. Robert Breslin,

an impartial vocational expert, also appeared at the hearing.



                                              1
       In a Decision dated January 29, 2018, the ALJ concluded that Plaintiff was not

disabled within the meaning of the Social Security Act. (Tr. 9-29). Plaintiff filed a timely

request for a review before the Appeals Council of the Office of Disability Adjudication

and Review. On April 23, 2018, the Appeals Council advised Plaintiff’s counsel of

Plaintiff’s right to submit additional evidence that is new, material, and relates to the period

on or before the date of the hearing decision. (Tr. 7-8). In response, Plaintiff submitted a

May 10, 2018 statement from plaintiff’s treating physician, Dr. Chang. (Tr. 31). In a

Decision dated June 29, 2018, the Appeals Council denied Plaintiff’s claim and found that

the May 10, 2018, letter did not show a reasonable probability that would change the

outcome of the decision and therefore was not considered. (Tr. 1-6). Thereafter Plaintiff

commenced this action.

       Plaintiff was 36 years old on the date of the ALJ’s decision. (Tr. 39). He was

homeshooled from 4th to 12th grade, obtained a high school diploma, and an associate’s

degree from Cincinnati State Techinal College in PC Support and Administration. (Tr. 40).

After graduating, he was hired at Frost, Brown, Todd as computer support and help desk

technician. (Tr. 40-41). His past relevant work also includes appliance deliverer/installer.

       Based upon the record and testimony presented at the hearing, the ALJ found that

through the day last insured, the Plaintiff had the following severe impairments:

“fibromyalgia; disorders of the spine; bilateral knee arthritis; irritable bowel syndrome

(IBS); obesity; anxiety disorder; and effective disorder”. The ALJ concluded that none of

Plaintiff’s impairments alone or in combination met or medically equaled a listed

impairment in 20 C.F.R. Part 404, Subp. P, Appendix 1. The ALJ determined that through




                                               2
the day last insured, Plaintiff had the following residual functional capacity (“RFC”) to

perform sedentary work with the following limitations:

       [T]he claimant must periodically alternate sitting and standing to relieve pain and
       discomfort. He can occasionally climb ramps and stairs but can never climb
       ladders, ropes or scaffolds. He can frequently balance. He can occasionally stoop,
       kneel, crouch or crawl. He must avoid all exposure to unprotected heights. He
       can perform some multi-step tasks in a setting with flexible pace and production
       quotas.

(Tr. 17).

       Based upon the record as a whole including testimony from the vocational expert,

and given Plaintiff’s age, education, work experience, and RFC, the ALJ concluded that

Plaintiff is unable to perform his past relevant work. Nonetheless, there were jobs that

existed in significant number in the national economy, through the date last insured, that

he could have performed, including such jobs as document preparer, addressor, and

assembler. (Tr. 24). Accordingly, the ALJ determined that Plaintiff, through the date last

insured, was not under disability, as defined in the Social Security Regulations, and is not

entitled to DIB. Id.

       The Appeals Council denied Plaintiff’s request for review. Therefore, the ALJ’s

decision stands as the Defendant’s final determination. On appeal to this Court, Plaintiff

argues that the ALJ erred by: 1) failing to consider Plaintiff’s limitations caused by pain

and other symptoms; 2) failing to assess all of the manifestion of Plaintiff’s fibromyalgia;

3) failing to consider the impact of Plaintiff’s morbid obesity; 4) improperly found Plaintiff’s

description of his RFC not credible; 5) substituting his own opinion for the experts’ findings

regarding anxiety and depression and cognitive limitations; and 6) finding that the




                                               3
additional evidence would not have changed the outcome.1 Upon close analysis, I

conclude that none of the asserted errors require reversal or remand.

       II. Analysis

       A. Judicial Standard of Review

       To be eligible for SSI or DIB a claimant must be under a “disability” within the

definition of the Social Security Act. See 42 U.S.C. §§423(a), (d), 1382c(a). The definition

of the term “disability” is essentially the same for both DIB and SSI. See Bowen v. City

of New York, 476 U.S. 467, 469-70 (1986).                 Narrowed to its statutory meaning, a

“disability” includes only physical or mental impairments that are both “medically

determinable” and severe enough to prevent the applicant from (1) performing his or her

past job and (2) engaging in “substantial gainful activity” that is available in the regional

or national economies. See Bowen, 476 U.S. at 469-70 (1986).

       When a court is asked to review the Commissioner’s denial of benefits, the court’s

first inquiry is to determine whether the ALJ’s non-disability finding is supported by

substantial evidence.       42 U.S.C. § 405(g).         Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal quotation

omitted). In conducting this review, the court should consider the record as a whole.

Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence supports

the ALJ’s denial of benefits, then that finding must be affirmed, even if substantial




       1Many of Plaintiff’s stated errors contain dublicate arguments and will be considered together
       when warranted for judicial clarity.
                                                   4
evidence also exists in the record to support a finding of disability. Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion .
       . . . The substantial evidence standard presupposes that there is a ‘zone of
       choice’ within which the Secretary may proceed without interference from
       the courts. If the Secretary’s decision is supported by substantial evidence,
       a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for disability benefits, the Social Security Agency is

guided by the following sequential benefits analysis: at Step 1, the Commissioner asks if

the claimant is still performing substantial gainful activity; at Step 2, the Commissioner

determines if one or more of the claimant’s impairments are “severe;” at Step 3, the

Commissioner analyzes whether the claimant’s impairments, singly or in combination,

meet or equal a Listing in the Listing of Impairments; at Step 4, the Commissioner

determines whether or not the claimant can still perform his or her past relevant work;

and finally, at Step 5, if it is established that claimant can no longer perform his or her

past relevant work, the burden of proof shifts to the agency to determine whether a

significant number of other jobs which the claimant can perform exist in the national

economy. See Combs v. Commissioner of Soc. Sec., 459 F.3d 640, 643 (6th Cir. 2006);

20 C.F.R. §§404.1520, 416.920.

       A plaintiff bears the ultimate burden to prove by sufficient evidence that he or she

is entitled to disability benefits. 20 C.F.R. § 404.1512(a). Thus, a plaintiff seeking benefits

must present sufficient evidence to show that, during the relevant time period, he or she

suffered impairment, or combination of impairments, expected to last at least twelve



                                              5
months, that left him or her unable to perform any job in the national economy. 42 U.S.C.

§ 423(d)(1)(A).

       B. The ALJ’s decision is supported by substantial evidence

       1. Physical Impairments

       Plaintiff’s main argument appears to be that the ALJ did not sufficiently consider

his physical impairments, particularly his severe impairments of fibromyalgia, irritable

bowel syndrome (IBS), and obesity and the combined effects thereof.

       Notably, Plaintiff argues that ALJ failed to properly evaluate his fibromyalgia.

Specifcially, Plaintiff contends that the ALJ improperly evaluated the severity of the many

fibromyalgia symptoms suffered by Plaintiff by failing to consider the combined effect of

those symptoms upon Plaintiff's capacity to engage in work activities. Plaintiff further

contends that the ALJ failed to consider the longitudinal nature of plaintiff's fibromyalgia

in assessing the severity of this condition; and the fact that fibromyalgia symptoms wax

and wane in order to recognize that a temporary abatement of a symptom does not reflect

an improvement in a fibromyalgia patient's overall physical functional capacity. Plaintiff’s

contentions are unavailing.

       As detailed above, the ALJ determined that Plaintiff had the severe impairment of

fibromyalgia. (Tr. 15). The ALJ noted that, in 2015, Plaintiff saw a rheumatologist and that

treatment notes indicated allegations of chronic widespread pain in his neck, knees, lower

back, left ribs, legs, and hips since 2014. (Tr. 18, 280-81, 297-302). Plaintiff also reported

malaise and fatigue and the rheumatologist noted muscle tenderness and tender points

on examination. Id. Plaintiff also had complaints of cognitive and memory problems

consistent with “fibro fog.” (Tr. 18-19, 394). The ALJ also appropriately noted that other

                                              6
causes of Plaintiff’s symptoms had been properly excluded, as is consistent with a

diagnosis of fibromyalgia. (Tr. 18).

       Moreover, Plaintiff argues that the ALJ should have given more credence to his

pain complaints because his rheumatologist and primary care doctor diagnosed

fibromyalgia and documented his pain on several occasions.             However, it is well

established that a mere diagnosis does not compel a finding of disability. See Young v.

Sec’y of HHS, 925 F.2d 146, 151 (6th Cir. 1990) (diagnosis of an impairment is not

enough for a finding of disability). See also Vance v. Comm’r of Soc. Sec., 260 F. App’x

801, 806 (6th Cir. 2008) (“[A] diagnosis of fibromyalgia does not automatically entitle

[claimant] to disability benefits . . .”); Estok v. Apferl, 152 F.3d 636, 640 (7th Cir. 1998)

(“[F]ibromyalgia is not always (indeed, not usually) disabling.”). Second, the ALJ here

carefully considered Plaintiff’s diagnosis and complaints of pain, but also reasonably

considered Plaintiff’s conservative treatment and noted that medications relieved his

symptoms. (Tr. 19, 297-99, 375-78, 487-88, 491-92, 495-96).

       The ALJ also considered Plaintiff’s overall conservative treatment for his other

impairments, which again undermined Plaintiff’s subjective complaints of pain. (Tr. 19-

20). For example, Plaintiff treated with a pain management specialist in 2015 and 2016

for his spine impairment. (Tr. 19, 381-91, 439-78, 478-547). This treatment consisted of

injections, which relieved a portion of Plaintiff’s back pain; in August and September 2015,

Plaintiff reported up to 80% pain relief. (Tr. 19, 381, 441, 446, 451-52, 456-59, 463). He

was also prescribed a conservative regimen of medications, with no opioids, that Plaintiff

stated reduced his pain. (Tr. 19-20, 382, 385, 387, 389, 453, 469, 475). Plaintiff also had

several sessions of physical therapy in October and November 2017. (Tr. 20, 405-11).

                                             7
Plaintiff received similarly conservative treatment for his knee impairment. (Tr. 20, 504).

He relied exclusively on medication to treat this condition and treatment notes indicate

that Plaintiff responded positively to this regimen. Id. In sum, the undersigned finds that

the ALJ properly considered Plaintiff’s fibromyalgia and resulting symptoms in formulating

Plaintiff’s RFC. As such, the ALJ’s finding in this regard should not be disturbed.

       Plaintiff also contends that the ALJ failed to consider the impact of Plaintiff’s

obesity on his ability to perform gainful activity. In this regard, Plaintiff notes that he is

5’10” and weighs 386 pounds, which is a BMI of 54.13. Here, however, the ALJ

determined that Plaintiff had the severe impairment of obesity and noted that throughout

the record, especially around 2016, Plaintiff’s weight exceeded 400 pounds. (Tr. 15, 20,

492). The ALJ also noted Plaintiff’s testimony that he weighed more than 300 pounds for

the past 15 years, and that doctors did not recommend gastric bypass surgery because

of his gastrointestinal issues. (Tr. 18, 51). Moreover, the state agency reviewing

physicians explicitly considered Plaintiff’s obesity, yet opined that he could perform light

work even with this impairment. (Tr. 22, 75-86, 88-103). The ALJ only gave these opinions

some weight given that evidence submitted after these physicians authored their opinions

necessitated further restrictions. (Tr. 22). However, there is no indication that Plaintiff’s

obesity caused any additional limitation after these opinions were authored to invalidate

the findings therein, or to invalidate the ALJ’s assessment of Plaintiff’s obesity.

       With respect to Plaitniff’s irritable bowel syndrome (IBS), the ALJ noted that

Plaintiff had been diagnosed with IBS and had experienced abdominal symptoms

beginning several years prior to the alleged onset date, in 2008. (Tr. 20, 646). Further, as

detailed by the Commisserion, diagnostic studies from this remote period, as well as

                                              8
those close to the alleged onset date, showed no abnormalities in Plaintiff’s colon. (Tr.

20, 412, 425, 431-32). While Plaintiff reported symptoms of nausea, vomiting, and

diarrhea around the alleged onset date, there is no indication that Plaintiff’s condition

deteriorated at that time, or after that date. (Tr. 20, 637). The ALJ properly noted that the

medical evidence showed that Plaintiff’s IBS symptoms, during the relevant period, were

sporadic and amenable to treatment. (Tr. 20). For example, in 2013, Plaintiff reported

exacerbated symptoms that lasted several days before abating. (Tr. 20, 321-28). He also

stated that probiotics helped with abdominal pain and cramps. (Tr. 20, 321). The following

month, Plaintiff stated that his abdominal pain was mild and he indicated that his

symptoms continued to improve by the end of the year. (Tr. 20-21,324-31). In 2015,

Plaintiff reported only needing to use the bathroom three times that morning. (Tr. 21, 365-

70). As the ALJ noted, this was not inconsistent with working in a job with flexible pace

and production quotas. (Tr. 21). For these reasons, the undersigned finds that the ALJ

properly evaluated Plaintiff’s severe impairment of IBS and reasonably determined that it

did not cause work-preclusive limitations.

       Last, Plaintiff contends that the ALJ failed to properly consider the combine effects

of his fibromyalgia, IBS, and obesity on his ability to sustain gainful employment. Here,

however, the ALJ's decision clearly indicates that he considered the combined effect of

Plaintiff's impairments. (See Tr. 15-16). The ALJ expressly refers to a “combination of

impairments” in finding that Plaintiff does not meet any of the Listings. Id. See also Loy v.

Sec'y of Health and Human Servs., 901 F.2d 1306, 1310 (6th Cir.1990) (“An ALJ's

individual discussion of multiple impairments does not imply that he failed to consider the

effect of the impairments in combination, where the ALJ specifically refers to a

                                             9
‘combination of impairments' in finding that the plaintiff does not meet the listings.”). The

ALJ's decision also indicates that he considered whether Plaintiff's impairments met

Listings 1.04(A), 12.04 and 12.06 and thoroughly explained his rationale for concluding

that she did not meet any of those Listings. The ALJ also indicated that he considered

Plaintiff's obesity in combination with her other impairments.

              2. Mental Impairments

       Plaintiff further asserts that the ALJ improperly substituted his own judgment for

the medical opinions regarding Plaintiff’s anxiety and depression. While an ALJ is free to

resolve issues of credibility as to lay testimony, or to choose between properly submitted

medical opinions, he is not permitted to make his own evaluations of the medical findings.

As recognized by this Court, “[t]he ALJ must not substitute his own judgment for a doctor's

conclusion without relying on other medical evidence or authority in the record.” Mason

v. Comm'r of Soc. Sec., No. 1:07–cv–51, 2008 WL 1733181, at *13 (S.D.Ohio April 14,

2008) (Beckwith, J.; Hogan, M.J.) (citing Hall v. Celebrezze, 314 F.2d 686, 690 (6th

Cir.1963); Clifford v. Apfel, 22.7 F.3d 863, 870 (7th Cir.2000); Ferguson v. Schweiker,

765 F.2d 31, 37 (3rd Cir.1985); Sigler v. Sec'y of H.H.S., 892 F.Supp. 183, 187–88

(E.D.Mich.1995)).

       Here, however, the ALJ properly evaluated the medical opinions and record

evidence relating to Plaintiff’s mental impairments. In this regard, the ALJ noted that

Plaintiff’s primary care physician diagnosed Plaintiff with anxiety and was prescribed

Prozac. He further noted that Plaintiff was prescribed psychotropic medications in relation

to his fibromyalgia symptom’s. The ALJ further noted that the consultative examination

with Brian Griffiths, Psy.D. in January 2016 did not substantiate Plaintiff’s allegations

                                             10
regarding his mental impairments. (Tr. 21). On exam, Plaintiff appeared depressed with

a flat affect, but did not exhibit any autonomic or motoric indications of anxiety (Tr. 21,

396). He recalled five digits forward and five backwards, remembered one of three objects

after a five-minute delay, and successfully completed a serial counting task. Id. Plaintiff

correctly calculated several arithmetic problems, correctly interpreted a saying, and

exhibited a fund of common knowledge. Id. Dr. Griffiths noted that Plaintiff understood

and followed simple instructions during the exam, could follow conversation adequately,

and worked at an adequate rate. (Tr. 397-98).

       Moreover, other than asserting that he has been diagnosed with anxiety and

depression, Plaintiff fails to identify and record evidence that supports greater functional

limitations than those found by the ALJ relating to his mental impairments. As noted

above, a mere diagnosis or catalogue of symptoms does not indicate functional limitations

caused by the impairment. See Young v. Sec'y of Health & Human Servs., 925 F.2d

146,151 (6th Cir. 1990) (diagnosis of impairment does not indicate severity of

impairment).

       In light of the forgoing, the undersigned finds that substantial evidence supports

the Commissioner’s decision and the decision should be affirmed in this regard.

        C. Sentence Six Remand

       Also before the Court is Plaintiff’s request for a sentence six remand to allow the

Commissioner to consider additional records from Roger Chang, M.D., his treating

physician. Plaintiff’s request is not well-taken.

       Pursuant to sentence six, a court can remand for consideration of new evidence

only if the plaintiff establishes that the evidence is both new, in that it was “not in existence

                                               11
or available to the claimant at the time of the administrative proceeding” and “material,”

meaning there is “a reasonable probability that the Secretary would have reached a

difference disposition.” Foster v. Halter, 279 F.3d 348, 357 (6th Cir.2001) (citations

omitted); see also Hollon v. Comm'r of Soc. Sec., 447 F.3d 477, 483 (6th Cir.2006). The

plaintiff must also establish good cause for his failure to present the evidence to the ALJ.

See Bass v. McMahon, 499 F.3d 506 (6th Cir.2007); Brainard v. Sec'y of Health & Human

Servs., 889 F.2d 679, 681 (6th Cir.1989). “‘Good cause’ is not established solely because

the new evidence was not generated until after the ALJ's decision. The Sixth Circuit has

taken a ‘harder line.’” Saunders v. Comm'r of Soc. Sec., 2010 WL 1132286 at *3

(W.D.Mich. March 3, 2010) (quoting Oliver v. Sec. of Health & Human Servs., 804 F.2d

964, 966 (6th Cir.1986) (additional citations omitted).

       Here, the ALJ issued his decision in January 2018. (Tr. 9-29). Four months later,

Plaintiff submitted a letter from his treating physician, Roger Chang, M.D., stating that Dr.

Chang agreed with the functional capacity evaluation performed by physical therapist

Karen Scholl in October 2017. (Tr. 31). The Appeals Council considered this letter, found

that it did “not show a reasonable probability that it would change the outcome of the

decision,” and denied Plaintiff’s request for review of the ALJ’s decision. (Tr. 1-6).

Plaintiff now aseeks a sentence six remand to consider this evidence. Plaintiff, however,

has failed to show that such evidence is new and material.

       As noted by the Commissioner, his material is not new. Though it post-dates the

ALJ’s decision, it was available to Plaintiff prior to that point. Dr. Chang could have

reviewed Ms. Scholl’s evaluation at any time prior to January 2018, and made those

results made available to the ALJ. See Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001)

                                             12
(additional evidence is new if it was not available to the claimant at the time of the

administrative proceeding). Furthermore, the evidence is not material. Evidence is

material for the purpose of sentence six if there is a “reasonable probability that the

[Commissioner] would have reached a different disposition of the disability claim if

presented with the new evidence.” Foster, 279 F.3d at 357.

       Plaintiff appears to argue that if Ms. Scholl’s evaluation had been endorsed by a

treating source, the ALJ would have given it controlling weight, and therefore, found him

disabled. However, upon review of Dr. Chang’s letter, the Appeals Council found that

there was not a reasonable probability that this letter would have changed the outcome

of the decision and therefore, it was not material. (Tr. 2). Furthermore, as noted by the

Commissioner, the ALJ did not discount Ms. Scholl’s evaluation solely because she was

not a treating source. (Tr. 22). Notably, in rejecting Ms. Schools evaluation, the ALJ

determined that her findings were inconsistent with the medical evidence showing that

Plaintiff had undertaken only conservative treatment that was largely effective for both his

fibromyalgia and orthopedic problems. (Tr. 22, 297-99, 375-78, 382, 385, 389, 359, 453,

469, 478, 497-88, 491-92, 495-96, 504). In addition, the ALJ referenced the objective

medical evidence in the record including diagnostic studies that revealed no abnormalities

in Plaintiff’s back and mild arthritis in his knees. (Tr. 22, 477-78, 526-27). Finally, the ALJ

discussed how Plaintiff’s activities of daily living were not in line with the restrictions in

Ms. Scholl’s evaluation. (Tr. 22). Plaintiff assisted his children with their homework,

suggesting that he could sit longer than the opined 20 minutes, and occasionally rode his

motorcycle. (Tr. 22, 61-63)

       Accordingly, Plaintiff’s request for a sentence six remand is not well-taken.

                                              13
     III. Conclusion and Recommendation

     For the reasons explained herein, IT IS RECOMMENDED THAT Defendant’s

decision be found to be SUPPORTED BY SUBSTANTIAL EVIDENCE, and

AFFIRMED, and that this case be CLOSED.




                                               s/Stephanie K. Bowman
                                              Stephanie K. Bowman
                                              United States Magistrate Judge




                                     14
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JASON N. WARREN,                                               Case No. 1:18-CV-543

              Plaintiff,                                       Dlott, J.
                                                               Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            15
